Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 15 are amended. No claims have been cancelled or added. Currently claims 1-26 are under review.

Response to Arguments
The Applicant has amended claims 1 and 15 to incorporate subject matter indicated in the reasons for allowance in the Office Action dated August 3, 2021, which are now in condition for allowance. 

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a driving method of a display panel including a plurality of pixels, comprising: dividing the display panel into a plurality of unit blocks; obtaining load values of input image for the unit blocks, wherein each of the load values corresponds to one of the unit blocks OR obtaining data variation values of input image data for the unit blocks, wherein each of the data variation values corresponds to one of the unit blocks; extracting a reference block with a largest load value OR data variation value among the unit blocks; generating corrected image data by correcting the input image data based on the reference block and the load values OR data variation values; and displaying an image on the display panel based on the corrected image data including all the base limitations. The closest prior art is Park et al. (Pub. No.: US 2015/0255019) which teaches all of the limitations shown in fig. 9 except “extracting a reference block .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621         

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621